Dear Mr. Marceaux:
This office is in receipt of your recent opinion request in which you present the following issue for our review: Is the construction of a new, free-standing structure that is not attached to a residence included in the definition of "Home improvement contracting". Louisiana Revised Statute 37:2150.1(7) states:
  "Home improvement contracting" means the reconstruction, alteration, renovation, repair, modernization, conversion, improvement, removal, or demolition, or the construction of an addition to any pre-existing owner occupied building which building is used or designed to be used as a residence or dwelling unit, or to structures which are adjacent to such residence or building.  "Home improvement contracting" shall not include services rendered gratuitously.
  The statute includes in its definition an improvement to a pre-existing, free-standing structure. The definition specifically states that home improvement contracting is the, "improvement to structures which are adjacent to [near] such residence."
However, whether the construction of a new, free-standing structure is considered a home improvement is an issue that requires more attention. In Simmons v. Southern Energy Homes, 00-1449 (La.App. 3 Cir. 04/04/01),783 So.2d 636, the court defined a "home" as a structure that is designed or used only for residential purposes, including all attached and unattached structures.  If a new structure is erected adjacent to the residence, the new structure becomes a part of the home or residence, and is an improvement to the residence.  Thus, it is this office's opinion that the definition of home improvement contracting under La.R.S. 37:2150.1
includes the construction of a new, free-standing structure not attached to a residence.
I trust this sufficiently addresses your concerns.  Should you need additional information, please do not hesitate to contact this office.
Yours very truly,
                            CHARLES C. FOTI, JR. ATTORNEY GENERAL
                        By: ___________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB, Jr./de